UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY 10005 (Address of principal executive offices)(Zipcode) John F. Ramírez, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/14 - 6/30/14 Form N-CSRS is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSRS in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSRS and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSRS unless the Form displays a current valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Stockholders. PORTFOLIO ANALYSIS June 30, 2014 TOP TEN June 30, 2014 HOLDINGS 1 SSgA Money Market Fund 2 The Home Depot, Inc. 3 Franklin Resources, Inc. 4 Berkshire Hathaway, Inc. Class B 5 Wells Fargo & Company 6 The Procter & Gamble Company 7 United Parcel Service, Inc. 8 McDonald’s Corp. 9 Ultra Petroleum Corp. 10 Google Inc. Class A Top ten holdings comprise approximately 65% of total assets. TOP TEN June 30, 2014 INDUSTRIES 1 Retail - Lumber & Other Building Materials Dealers 2 Investment Advice 3 Crude Petroleum & Natural Gas 4 Fire, Marine & Casualty Insurance 5 Petroleum Refining 6 National Commercial Banks 7 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics 8 Trucking & Courier Services 9 Retail - Eating Places 10 Information Retrieval Services Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular security and there is no assurance that any securities will remain in or out of the Fund. 1 TO OUR SHAREHOLDERS Dear Fellow Shareholders: We are delighted to submit this 2014 Semi-Annual Report for Foxby Corp. and to welcome all shareholders new to the Fund. The Fund’s investment objective is total return and, in seeking its objective, the Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, and mutual funds. The Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. The Fund also may employ aggressive and speculative investment techniques, such as selling securities short and borrowing money for investment purposes, an approach known as “leverage.” The Fund may also invest defensively, for example, in high grade money market instruments. A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. Economic and Market Report At the June 2014 meeting of the Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”), the staff’s review of the economy suggested that real gross domestic product (GDP) had “dropped significantly early in the year but that economic growth had bounced back in recent months.” The staff also observed that the average rate of employment gains had increased, as the unemployment rate, although still elevated, declined. Notwithstanding recent increases in consumer price inflation, the staff indicated that measures of longer-run inflation expectations remained stable. Specifically, over the 12 months ending in May, both total and core consumer price index inflation were about 2%, whereas real personal consumption expenditures inflation was about 1.5% over the 12 months ending in April, below the FOMC’s objective of 2%. Interestingly, the continuing rise of real disposable income and increases in households’ net worth as equity prices and home values advanced did not positively impact consumer sentiment; in fact, according to the Thomson Reuters/ University of Michigan Surveys, consumer sentiment actually declined in May and early June of 2014. The change in real U.S. GDP for 2014 projected by the Fed’s board members and bank presidents has shrunk to a 1.9% to 2.4% range, in contrast to the 2.2% to 3.3% range projected in December 2013. Likewise, the World Bank recently moderated its outlook for the global economy, now projected to expand by 2.8% in 2014, down from its prior forecast of 3.2%. Yet, the World Bank maintains a buoyant outlook, with projections of 3.4% and 3.5% global growth in 2015 and 2016, respectively. Real GDP growth has also recently slowed in China and some other emerging market economies, and remains weak in the euro area, while apparently strengthening in the United Kingdom and Japan. The FOMC meeting minutes record that indicators for the second quarter generally suggest that foreign economic growth picked up from the first quarter. We have been somewhat disappointed by recent broad economic data, and have increasing concerns arising from recently decelerating global growth. Likewise, from our observations, equity prices generally have risen in 2014, but in good part because of higher valuations, and only partially from rising profits. Some securities, however, appear to us to continue to offer value and attractive prospects. Should market complacency continue, however, cautious investors might expect greater market volatility through the second half of the year. Total Return Strategy In view of these economic and market developments, the Fund’s general strategy in the first half of 2014 was to sell some holdings whose further prospects appeared limited and reduce larger, concentrated holdings. Over the course of the first six months of the year, the Fund eliminated leverage and sold sufficient stocks so, at June 30, 2014, almost 18% of the Fund’s net assets were invested in money market fund shares, as compared to December 31, 2013 when it was employing leverage of about 12% of net assets. At June 30, 2014, the Fund’s holdings included some of the largest and best known U.S. companies in the retail, investment management, and insurance industries. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations may substantially change at any time. In the first six months of 2014, the Fund’s net asset value return was 1.50%, including the reinvestment of dividends, and its market return, also including the reinvestment of dividends, was (1.54)%. Generally, the Fund’s total return on a market value basis will be lower than total return on a net asset value basis in periods where there is an increase in the discount or a decrease in the premium of the market value to the net asset value from the beginning to the end of such periods. For comparison, in the same period, the S&P 500 index total return was 7.14%. The index is unmanaged and does not reflect fees and expenses, nor is it available for direct investment. 2 June 30, 2014 Fund Website The Fund’s website, www.FoxbyCorp.com, provides investors with investment information, news, and other material about the Fund. The website also has links to SEC filings, performance data, and daily net asset value reporting. You are invited to use this excellent resource to learn more about the Fund. Long Term Strategies Our current view of financial conditions continues to suggestthat the Fund may benefit during the current year from its flexible portfolio approach, investing opportunistically in a variety of markets. At some times, the Fund may employ aggressive and speculative investment techniques and, at other times, the Fund may invest defensively, as deemed appropriate. We look forward to serving your investment needs over the years ahead and thank you for investing in the Fund. Importantly, we share your enthusiasm for the Fund, as reflected by the fact that affiliates of the Investment Manager own approximately 24% of the Fund’s shares as of June 30, 2014. Sincerely, Thomas Winmill Chairman, Investment Policy Committee 3 SCHEDULE OF PORFOLIO INVESTMENTS
